 156DECISIONS OF NATIONAL LABOR RELATIONS- BOARDshowing, and the instant petition filed subsequent to a court orderdirecting arbitration to construe the terms of that very agreement 14Furthermore, the residual unit found herein by the majority does notinclude all persons employed by Association members within theidentical categories, and will result in the division of front officeemployees between the. basic multiemployer unit and the residualunit.18Accordingly, I would find that all front desk employees areincluded in the overall unit and that the present petition is untimelyas to them.17 SeeDubo Manufacturing Corporation,142 NLRB 431,432.Cf.Raley's, Inc.,143NLRB 256.'11Cf.TheRoseExterminator Company of Northern California,143 NLRB 59;Westing-house Electric Corporation(Elevator Division),112 NLRB590;Westinghouse ElectricCorporation,110 NLRB 387;The DailyPress,Incorporated,110 NLRB 573.The Mensh CorporationandBuilding Service Employees Interna-tional Union,Local82, AFL-CIO, Petitioner.Case 5-RC-5502.June 10, 1966DECISIONAND DIRECTIONOF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended,a hearing was held before Hear-ing OfficerWilliam I. Shooer.The Hearing Officer's rulings arefree from prejudicial error and pare hereby affirmed.Thereafter, theEmployer filed a brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel[Members Fanning, Jenkins, andZagoria].Upon the entire record in this case,the Board finds:1.The Employer is a Delaware Corporation with its principaloffice and place of business in the District of Columbia where it isengaged in the ownership and management of real property.We findthat it will effectuate the policies of the Act to assert jurisdictionherein.l2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and(7) of the Act.4.The Employer operates two apartment buildings,one an 8-storystructure containing approximately 270 units, most of which are1The Westchester Corporation,124 NLRB 194.159 NLRB No. 11. THE MENSH CORPORATION157-unfurnished, and the other a 4-story structure containing 76 units,most of which are furnished.The two buildings are physicallyconnected, are managed by the same resident manager, and, for'allpurposes, are-treated and operated as'a single entity.Apartments inthe "smaller building are leased to transient tenants on a monthly basis.The Petitioner seeks to represent a unit of all building serviceemployees, including porters, maids,2 doormen, and building mainte-nance help, but excluding the desk clerks and rental agents. Itwould exclude these employees on the" grounds that theyare officeclerical employees, confidential, and Petitioner has never sought torepresent them.Further, the Petitioner would exclude the recrea-tional maintenance employees unless they worked 20 or more hoursper week.The Employer contends that only a unit of all employeesat the Park Plaza Apartments is appropriate because there is a highdegree of functional integration and mutuality of interest among-allthe employees which warrants their presence in a common unit.The Employer contends that the recreational maintenance employeesare regular part-time employees and must, therefore, be includedin the unit.There are seven full-time desk clerks who rotate 8-hour shifts tocover the desk on a 24-hour basis, 7 days a week. The desk clerkswork near the main, entrance in the lobby and their function is togreet the people and to receive requests for service and,complaints.In, taking complaints ,and requests for service, they fill out a formwhich they then hand to one of the maintenance employees.. Whenrequested by a tenant, desk clerks accompany maintenance employeesto the .tenant's apartment and remain with them until 'the job is,completed.,-, Desk clerks operate a small switchboard 'located neartheir desk, which is used to take messages for or from the * tenants.,If a desk clerk has to leave for any period of time,- the doormanusually fills in for him.At times rental agents fill in for desk clerks.The Employer employs three rental agents who show prospectivetenants the apartments and services of the buildings and assist themin filling out the 'rental application forms which are forwarded tothe'Employer's downtown office.The rental agents do not work'ina separate office, but use the desk room.They also receive com-'plaints from tenants and fill out' the complaint forms which theymay' leave on the front desk or hand directly' to the maintenanceemployees. If it is a minor complaint, the "rental agent may remedy,ithimself.On occasion, it rental agent, fills ' in for a desk clerk,when the desk clerk on duty must leave the desk. It -is estimatedthat the rental agents spend 50 percent of their time on dutiesrelated to renting, apartments and the: remaining-time,-on the otherabove-described tasks.-'2 The record shows that there are no' maids employed at the operationsinvolved herein. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the above description of the duties of desk clerksand rental agents, we find, contrary to the Petitioner's contention,that these employees, are not office clerical employees.3The three recreational maintenance employees perform the generalcleaning and maintenance work in the suana bath and sun bathingareas which are only open for a limited time each day.Theseemployees have been trained by the Employer in the use and main-tenance of these facilities in,order to afford tenants the maximumuse and benefit of these facilities.The recreational maintenanceemployees are paid bi-weekly and the three pay periods before thehearing indicate that they had worked respectively 18, 6, and 18hours; 171/2, 121/2, and 12 -hours; and 41/2, 473/4, and 141/2 hoursduring those periods.They report on 'a regular basis at predeter-mined hours, and have no choice as to the hours or days worked.They, are under the same supervision and receive the same fringebenefits as all other employees.We find that the recreational main-tenance employees are regular part-time. employees,4 rather thancasual ' employees as contended by Petitioner.The remaining classifications of employees employed by' 'theEmployer compose the unit sought by Petitioner.They consist ofmaintenance, construction, porter, and doorman:The function of the three maintenance employees -is to ensure theupkeep of the buildings.They perform normal maintenance duties,including the repair of malfunctioning utilities, replacement of lightbulbs,and routine maintenance work on the boilers and airconditioners.There are seven construction employees who attend to the majorrepairs of the building.Their work, consists of painting, carpentry,replacement and repair of. floors, walls, and carpeting, and heavycleaning whenever there has been damage.caused by fire, flood, ornegligence on the part of a tenant.There are five porters whose primary duty is to keep the publicareas of the buildings clean.When necessary, they are used asdoormen and desk clerks. If the. workload in maintenance and coli-struction becomes heavy, the porters will help in performing thoseduties.There are three doormen who perform tasks normally associatedwith that designation.They, are also responsible for maintainingthe foyer and the grounds in front of the building.As indicatedabove, the doormen will fill in for the desk clerk when he is awayfrom the desk.IWe further find that desk clerks and rental agentsdo notaid or assist in the formulat-ing, determining,or effectuating of management policies in the field of labor relations andtheyare not, as contendedby Petitioner,confidential employees. iThe B. F. GoodrichCompany,115 NLRB 772.A Lancaster Welded Products,Inc.,130NLRB 1478. THE STANDARD PRODUCTSCOMPANY159All the foregoing employees work under a single supervisor, theresident manager, and all are paid on an hourly basis and have thesamefringe benefits.There is no bargaining history for theemployees involved in this proceeding, nor is there evidence of anyarea bargainingpractice for units limited to employees in theclassifications sought by Petitioner.On the basis of the foregoing, we find all the employees describedabove have such a high degree of functional integration and mutu-ality of interests that they should be included in a common unitfor collective-bargaining purposes.Accordingly, in the absence ofevidence that the employees sought by Petitioner have employmentinterests sufficiently distinct from those of other employees to com-pel their establishment in a separate bargaining unit, we find thatthe following employees constitute -a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b)of the Act :All building service employees employed by the Employer at thePark Plaza Apartments, including maintenance. and constructionemployees, porters, doormen, desk clerks, rentalagents,and recrea-tional maintenance employees, but excluding office clerical employees,guards, and supervisors as defined by the Act.'[Text of Direction of Election omitted from publication.] 65 The -unit found appropriate herein is larger than that sought by Petitioner. In theevent the Petitioner does not wish to proceed to an election for such a unit, we shallpermit it to withdraw its petition upon notice to the Regional Director within 10 daysfrom the date of issuance of this Decision and shall thereupon vacate the Direction ofElection.6 Au election eligibility list,containing the names and addresses of all eligibile voters,must be filed by the employer with the Regional Director for Region 5 within 7 days afterthe date of this Decision and Direction of Election.The Regional Director shall makeeach such list available to all parties to the election.No extension of time to file this listshall be granted by the Regional Director except in extraordinary circumstances.Failureto comply with this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.The Standard Products CompanyandInternationalUnion,United Automobile,Aerospace and Agricultural ImplementWorkers of America,UAW-AFL-CIO.Cases 9-CA-3585 and9-RC-6V9. June 10, 1966DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn February 18, 1966, Trial Examiner Fannie M. Boyls issuedher Decision in the above-entitled proceeding, finding thatRespond-ent had engaged in and 'was engaging in certain unfair labor prac-159 NLRB No. 2.